DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	Claims 1-4, 6-11, 15, 16, and 21-28 are pending. Claims 1, 8, and 15 have been amended. Claims 5, 12-14, and 17-20 have been previously cancelled. Claims 1-4, 6-11, 15, 16, and 21-28 will be examined.  Claims 1, 8, and 15 are independent claims. This Final Office action is in response to the “Claims” and “Arguments/Remarks” dated 05/25/2022.
Response to Arguments
Applicant’s arguments, see Remarks/Arguments, and amended claims, filed 05/25/2022, with respect to claims 1-4, 6-11, 15-16, and 21-28, have been fully considered and are persuasive.  Therefore, the rejection of claims  1-4, 6-11, 15-16, and 21-28 under 35 U.S.C. § 103 is withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) MUNDINGER et al. , US 20100228574, and GRIFFON, US 20160091474, including previously disclosed prior art reference(s) ZHENG, EPPERLEIN, YIMIN LIU, DELGADO, WANG, XIA LIU, and KENI. The grounds for rejection in view of amended claims are provided below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11, 15, 16, and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “overriding the air quality requirements,” of claims 1, 8, and 15, is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Is the term “overriding air quality requirements,” defining the air quality requirements as the main or predominant feature?  Is the term “overriding air quality requirements,” defining a condition to disregard the air quality requirements? Furthermore, the term “overriding air quality requirements,” is not explicitly disclosed within the specification to clearly define the term.  For the purpose of examination in this Office Action, the claims have been interpreted as best understood by the Examiner to mean the air quality requirements are used as a weighting factor to determine a travel route.
The term “sufficient magnitude,” of claims 1, 8, and 15, is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Is the term “overriding air quality requirements,” defining the air quality requirements as the main or predominant feature? The term “sufficient magnitude,” is not explicitly disclosed within the specification to clearly define the term. Furthermore, there are no limitations disclosed within the specification which would define a method or system calculating the “sufficient magnitude” or a threshold used for determining potential routes.  For the purpose of examination in this Office Action, the claims have been interpreted as best understood by the Examiner to mean any measured distance used with the air quality requirements as a weighting factor to determine a travel route.
The dependent claims 2-4, 6, 7, 9-11, 16, and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to resolve the deficiencies of the independent claims 1, 8, and 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 8, and 22-24, are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al., US 20190056233, herein further known as Yimin Liu, in view of ZHENG et al., US 20160125307, herein further known as Zheng, further in view of WANG et al., US 20200217677, herein further known as Wang, and further in view of MUNDINGER et al., US 20100228574, herein further known as Mundinger.
Regarding claim 1, Yimin Liu discloses a method for receiving (paragraph 30 computing device may receive), at a processor (paragraph 29, computing device), a vehicle location (paragraph 32); receiving (paragraph 30), at the processor (paragraph 29), a destination (paragraph 35); identifying, via the processor (paragraph 29), a plurality of travel segments (paragraph 35) based on the vehicle location and destination (paragraph 41, see also at least FIG. 4); receiving (paragraph 30), via the processor (paragraph 29), one or more air quality index (AQI) markers ((paragraph 6, paragraph 22, and paragraph 32) associated with each travel segment (paragraph 35, paragraph 32); receiving (paragraph 30), via the processor  (paragraph 29).
However, the method of Yimin Liu does not explicitly state the air quality preference comprising a range of AQI values, wherein the range of AQI values required by the user of the vehicle corresponds to health requirements of the user of the vehicle and in comparison with the range of AQI values required by the user of the vehicle corresponding to the health requirements of the user; wherein the method further comprises determining respective distances of potential routes for the travel route, and overriding the air quality requirements of the potential routes in determining the travel route when differences between the respective distances of the potential routes are of a sufficient magnitude.
Zheng teaches a method the air quality preference comprising a range of AQI values (paragraph 32, see also at least TABLE I).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yimin Liu by including the air quality preference comprising a range of AQI values as taught by Zheng.
One would be motivated to modify Yimin Liu in view of Zheng for the reasons stated in Zheng paragraph [0004-0005], in order to infer air quality information for areas in a region based on historical and real-time air quality data from existing air quality monitor stations, as well as spatial and temporal data from other data sources for use in protecting human health and controlling air pollution.
Additionally, the claimed invention is merely a combination of well-known elements of vehicle control, multi-modal route planning, and navigation based upon techniques for inferring air quality information for areas in a region based on historical and real-time air quality data from existing air quality monitor stations. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Wang teaches a method wherein (paragraph 20, environmental factors, wherein air quality, as disclosed in Yimin Liu, is an environmental factor) required by the user (at least paragraph 4) of the vehicle (paragraph 26) corresponds to health requirements of the user (paragraph 20) of the vehicle (paragraph 26); and determining, via the processor (paragraph 4), a travel route (paragraph 20, paragraph 25) based on the one or more  markers (paragraph 25, certain health considerations, heavy air pollution) associated with each travel segment (paragraph 25) in comparison (paragraph 20, analyzing) with the range of  values required by the user of the vehicle (paragraph 39, synthesized contextual data, including health data) corresponding to the health requirements of the user (paragraph 34, and paragraph 46).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yimin Liu by including comparison with the range of AQI values required by the user of the vehicle corresponding to the health requirements of the user as taught by Wang.
One would be motivated to modify Yimin Liu in view of Wang for the reasons stated in Wang paragraph 2, to avoid routes unhealthy for users to traverse, in particular routes which are problematic for users with various health concerns where they would encounter air pollution.  Furthermore, using synthesized contextual data for routing may utilize personal traits that render a given route which is deemed better versus faster.
Additionally, the claimed invention is merely a combination of well-known elements of vehicle control, multi-modal route planning, and navigation based upon user data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Mundinger teaches a method comprising determining respective distances of potential routes for the travel route (paragraph 71), and overriding the air quality requirements (paragraph 77) of the potential routes in determining the travel route when differences between the respective distances of the potential routes are of a sufficient magnitude (paragraphs 71-73, 77, and 108, preferences selected and selection of distances).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yimin Liu by including determining respective distances of potential routes for the travel route, and overriding the air quality requirements of the potential routes in determining the travel route when differences between the respective distances of the potential routes are of a sufficient magnitude as taught by Mundinger.
One would be motivated to modify Yimin Liu in view of  Mundinger for the reasons stated in Mundinger paragraphs 5-8, a more robust system to improve route planning to avoid temporal variation in route conditions, and reduce inaccurate/incomplete multi-modal route data.  Furthermore, metrics for routes may be highly dependent on subjective properties of the user and not a clearly defined measurable objective.
Additionally, the claimed invention is merely a combination of well-known elements of vehicle control, multi-modal route planning, and navigation based upon user data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 8, all limitations have been examined with respect to the methods in claim 1. The system in claim 8 can clearly perform the methods of claim 1. Therefore, claim 8 is rejected under the same rationale as claim 1 above.
Regarding claim 22, the combination of Yimin Liu, Zheng, Wang, and Mundinger disclose all elements of claim 1 above.
However, Yimin Liu does not explicitly disclose a method wherein the range of AQI values required by the user of the vehicle is selected from a group of AQI ranges that includes at includes a first range of AQI values and a second range of AQI values.
Zheng teaches a method wherein the range of AQI values required by the user of the vehicle is selected from a group of AQI ranges that includes at includes a first range of AQI values and a second range of AQI values (paragraph 32, see also at least AQI Values shown in TABLE I, wherein the AQI Values shown are 0-50 (i.e. first range), 51-100 (i.e. second range), 101-150, 151-200, 201-300 and 301-500).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yimin Liu by including the range of AQI values required by the user of the vehicle is selected from a group of AQI ranges that includes at includes a first range of AQI values and a second range of AQI values as taught by Zheng.
One would be motivated to modify Yimin Liu in view of Zheng for the reasons stated in Zheng paragraph [0004-0005], in order to infer air quality information for areas in a region based on historical and real-time air quality data from existing air quality monitor stations, as well as spatial and temporal data from other data sources for use in protecting human health and controlling air pollution.
Additionally, the claimed invention is merely a combination of well-known elements of vehicle control and navigation based upon techniques for inferring air quality information for areas in a region based on historical and real-time air quality data from existing air quality monitor stations. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 23, the combination of Yimin Liu, Zheng, Wang, and Mundinger disclose all elements of claim 22 above.
However, Yimin Liu does not explicitly disclose a method wherein the first range of AQI values is between 0-50; and the second range of AQI values is between 51-100.
Zheng teaches a method wherein the first range of AQI values is between 0-50; and the second range of AQI values is between 51-100 (paragraph 32, see also at least AQI Values shown in TABLE I, wherein the AQI Values shown are;  0-50 (i.e. first range), 51-100 (i.e. second range), 101-150, 151-200, 201-300 and 301-500).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yimin Liu by including the first range of AQI values is between 0-50; and the second range of AQI values is between 51-100 as taught by Zheng.
One would be motivated to modify Yimin Liu in view of Zheng for the reasons stated in Zheng paragraph [0004-0005], in order to infer air quality information for areas in a region based on historical and real-time air quality data from existing air quality monitor stations, as well as spatial and temporal data from other data sources for use in protecting human health and controlling air pollution.
Additionally, the claimed invention is merely a combination of well-known elements of vehicle control and navigation based upon techniques for inferring air quality information for areas in a region based on historical and real-time air quality data from existing air quality monitor stations. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claims 24, the combination of Yimin Liu, Zheng, Wang, and Mundinger disclose all elements of claim 23 above.
However, Yimin Liu does not explicitly disclose a method and system wherein the first range of AQI values between 0-50 is identified as a "good" air quality range via the user of the vehicle for the air quality preference; and the first range of AQI values between 51-100 is identified as a "moderate" air quality range via the user of the vehicle for the air quality preference.
Zheng teaches a method and system wherein the first range of AQI values between 0-50 is identified as a "good" air quality range via the user of the vehicle for the air quality preference; and the first range of AQI values between 51-100 is identified as a "moderate" air quality range via the user of the vehicle for the air quality preference (paragraph 32, see also at least AQI Values shown in TABLE I, wherein the AQI Values shown are; Levels of Heath Concern include; Good (G) (i.e. values between 0-50 is identified as a "good"), and Moderate (M) (i.e. values between 51-100 is identified as a "moderate")).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yimin Liu by including the first range of AQI values between 0-50 is identified as a "good" air quality range via the user of the vehicle for the air quality preference; and the first range of AQI values between 51-100 is identified as a "moderate" air quality range via the user of the vehicle for the air quality preference as taught by Zheng.
One would be motivated to modify Yimin Liu in view of Zheng for the reasons stated in Zheng paragraph [0004-0005], in order to infer air quality information for areas in a region based on historical and real-time air quality data from existing air quality monitor stations, as well as spatial and temporal data from other data sources.
Additionally, the claimed invention is merely a combination of well-known elements of vehicle control and navigation based upon techniques for inferring air quality information for areas in a region based on historical and real-time air quality data from existing air quality monitor stations. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claims 2-4, 9-11, 15, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yimin Liu, Zheng, Wang, and Mundinger, in view of LIU et al., US 20190049958, herein further known as Xia Liu
Regarding claim 2, the combination of Yimin Liu, Zheng, Wang, and Mundinger disclose all limitations of claim 1 above.
The method of Yimin Liu discloses further generating (paragraph 31, module 20), via the processor (paragraph 29, computing device 12), one or more executable instructions (paragraph 31) vehicle location to the destination along the travel route (paragraph 41, see also at least FIG. 4); and transmitting (paragraph 51, data is synced), via the processor (paragraph 29, computing device 12), the one or more executable instructions to the vehicle (paragraph 31).
However, the method of Yimin Liu does not explicitly state the vehicle is an autonomous vehicle
Xia Liu teaches a method wherein the vehicle is an autonomous vehicle (paragraph 25).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yimin Liu by including the vehicle is an autonomous vehicle as taught by Xia Liu.
One would be motivated to modify Yimin Liu in view of Xia Liu for the reasons stated in Xia Liu paragraph [0002], to utilize implementation of an artificially intelligent vehicle and the developed vehicle subsystems.  Furthermore, using autonomously controlled vehicles greatly improves; safety, transport interconnectivity, and travel time.
Additionally, the claimed invention is merely a combination of well-known elements of autonomous vehicle control and navigation based upon user data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 3, the combination of Yimin Liu, Zheng, Wang, Mundinger and Xia Liu disclose all limitations of claim 2 above.
However, the method of Yimin Liu does not explicitly state executing, via the vehicle, the executable instructions so as to autonomously travel
Xia Liu teaches the method of executing, via the vehicle, the executable instructions so as to autonomously travel (paragraph 42 and paragraph 60).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yimin Liu by including executing, via the vehicle, the executable instructions so as to autonomously travel as taught by Xia Liu.
One would be motivated to modify Yimin Liu in view of Xia Liu for the reasons stated in Xia Liu paragraph [0002], to utilize implementation of an artificially intelligent vehicle and the developed vehicle subsystems.  Furthermore, using autonomously controlled vehicles greatly improves; safety, transport interconnectivity, and travel time.
Additionally, the claimed invention is merely a combination of well-known elements of autonomous vehicle control and navigation based upon user data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 4, the combination of Yimin Liu, Zheng, Wang, and Mundinger disclose all elements of claim 1 above. 
However, the method of Yimin Liu does not explicitly state the user interface can be displayed on a display of the vehicle
Xia Liu teaches a method wherein the user interface can be displayed on a display of the vehicle (paragraph 64).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yimin Liu by including the user interface can be displayed on a display of the vehicle as taught by Xia Liu.
One would be motivated to modify Yimin Liu in view of Xia Liu for the reasons stated in Xia Liu paragraph [0002], to utilize implementation of an artificially intelligent vehicle and the developed vehicle subsystems.  Furthermore, the user interface display of autonomously controlled vehicles greatly improves safety.
Additionally, the claimed invention is merely a combination of well-known elements of autonomous vehicle control and navigation based upon user data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, the method of Yimin Liu does not explicitly state generate a user interface to prompt a user to operate the vehicle.
Wang teaches a method to generate a user interface to prompt a user to operate the vehicle (claim 5).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yimin Liu by including generate a user interface to prompt a user to operate the vehicle as taught by Wang.
One would be motivated to modify Yimin Liu in view of Wang for the reasons stated in Wang paragraph [0002], to avoid routes unhealthy for users to traverse, in particular routes which are problematic for users with various health concerns where they would encounter air pollution.  Furthermore, using synthesized contextual data for routing may utilize personal traits that render a given route which is deemed better versus faster.
Additionally, the claimed invention is merely a combination of well-known elements of vehicle control and navigation based upon user data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 9, all limitations have been examined with respect to the methods in claim 2. The system in claim 8 can clearly perform the methods of claim 2. Therefore, claim 9 is rejected under the same rationale as claim 2 above.
Regarding claim 10, all limitations have been examined with respect to the methods in claim 3. The system in claim 10 can clearly perform the methods of claim 3. Therefore, claim 10 is rejected under the same rationale as claim 3 above.
Regarding claim 11, all limitations have been examined with respect to the methods in claim 4. The system in claim 11 can clearly perform the methods of claim 4. Therefore, claim 11 is rejected under the same rationale as claim 4 above.
Regarding claim 15, the combination of Yimin Liu, Zheng, and Wang disclose the methods of claim 1 above including executing instructions to perform the limitations of claim 15. Therefore, the limitations of claim 15 are rejected under the same rationale as the methods of claim 1 above.
However, the methods of Yimin Liu do not explicitly state a non-transitory and machine-readable medium having stored thereon executable instructions.
Xia Liu teaches a non-transitory and machine-readable medium having stored thereon executable instructions (paragraph 251, and claim 16).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yimin Liu by including a non-transitory and machine-readable medium having stored thereon executable instructions as taught by Xia Liu.
One would be motivated to modify Yimin Liu in view of Xia Liu for the reasons stated in Xia Liu paragraph [0002], to utilize implementation of an artificially intelligent vehicle and the developed vehicle subsystems.  Furthermore, using autonomously controlled vehicles greatly improves; safety, transport interconnectivity, and travel time.
Additionally, the claimed invention is merely a combination of well-known elements of autonomous vehicle control and navigation based upon user data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 16, all limitations have been examined with respect to the methods in claims 2 and 3. The system/apparatus in claim 16 can clearly perform the methods of claims 2 and 3. Therefore, claim 16 is rejected under the same rationale as claims 2 and 3 above.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yimin Liu, Zheng, Wang, and Mundinger, in view of DELGADO et al., US 20180057012, herein further known as Delgado.
Regarding claim 6, the combination of Yimin Liu, Zheng, Wang, and Mundinger disclose all elements of claim 1 above.
	However, the method of Yimin Liu does not explicitly state the one or more AQI markers are retrieved from an AQI module remotely located in a computer.
	Delgado teaches a method wherein the one or more AQI markers are retrieved from an AQI module remotely located in a computer (paragraph 21, see also at least FIG. 1).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yimin Liu by including the one or more AQI markers are retrieved from an AQI module remotely located in a computer as taught by Delgado.
One would be motivated to modify Yimin Liu in view of Delgado for the reasons stated in Delgado in order to autonomously control the vehicle functions in response to the Air Quality Index (AQI). 
Additionally, the claimed invention is merely a combination of well-known elements of vehicle control and navigation based upon user and server data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yimin Liu, Zheng, Wang, and Mundinger, in view of KENI, US 20200064318, herein further known as Keni.
Regarding claim 7, the combination of Yimin Liu, Zheng, Wang, and Mundinger disclose all elements of claim 1.
The method of Yimin Liu discloses further, wireless communication with the processor (paragraph 30)
	However, the method of Yimin Liu does not explicitly state the one or more AQI markers are based on air quality data provided from a plurality of other vehicles.
	Keni teaches a method wherein the one or more AQI markers are based on air quality data provided from a plurality of other vehicles (paragraph 8).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yimin Liu by including the one or more AQI markers are based on air quality data provided from a plurality of other vehicles as taught by Keni.
One would be motivated to modify Yimin Liu in view of Keni for the reasons stated in Keni paragraph [0026], so that a problem with a sensor in one zone can affect or educate the monitoring of other zones that include that problematic sensor. 
Additionally, the claimed invention is merely a combination of well-known elements of vehicle control and navigation based upon user and server data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 21, 27, and 28, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yimin Liu, Zheng, Wang, and Mundinger, in view of GRIFFON, US 20160091474, herein further known as Griffon.
Regarding claim 21, the combination of Yimin Liu, Zheng, Wang, and Mundinger disclose all elements of claims 1 above.
However, Yimin Liu does not explicitly disclose a method further comprising: calculating an average AQI marker.
Griffon teaches a method further comprising: calculating an average AQI marker (paragraphs163-164).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yimin Liu by including calculating an average AQI marker as taught by Griffon.
One would be motivated to modify Yimin Liu in view of Griffon for the reasons stated in Griffon to provide a method of determining at least one recommended vehicular travel route, utilizing at least one processor to execute computer code that performs the steps of assessing the collected plurality of travel route inputs for safe and efficient vehicle routing. 
Additionally, the claimed invention is merely a combination of well-known elements of vehicle control, multi-modal route planning, and navigation based upon user data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 27, all limitations have been examined with respect to the methods in claim 21. The system in claim 27 can clearly perform the methods of claim 21. Therefore, claim 27 is rejected under the same rationale as claim 21 above.
Regarding claim 28, all limitations have been examined with respect to the methods in claim 24. The system in claim 28 can clearly perform the methods of claim 2. Therefore, claim 28 is rejected under the same rationale as claim 24 above.
Claim 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yimin Liu, Zheng, Wang, and Mundinger, in view of EPPERLEIN et al., US 20180274927, herein further known as Epperlein.
Regarding claim 25, the combination of Yimin Liu, Zheng, Wang, and Mundinger disclose all elements of claim 1 above.
However, Yimin Liu does not explicitly disclose a method wherein the air quality preference is received from the user of the vehicle via a microphone used by the user of the vehicle.
Epperlein teaches a method wherein the air quality preference is received from the user of the vehicle via a microphone used by the user of the vehicle (paragraph 84).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yimin Liu by including a microphone used by the user of the vehicle as taught by Epperlein.
One would be motivated to modify Yimin Liu in view of Epperlein for the reasons stated in Epperlein paragraph [0003] to provide natural-language user interaction in order to provide user data for journey prediction, and risk assessment.  In addition, providing a dialogue with the user, in natural language, provides and selects one or more suggestions relating to the one or more user intention(s) such that the risk(s) relating to the one or more user's intention(s) is reduced. 
Additionally, the claimed invention is merely a combination of well-known elements of vehicle control and navigation based upon user and server data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 26, the combination of Yimin Liu, Zheng, Wang, and Mundinger disclose all elements of claim 1 above.
Yimin Liu also disclosed above the air quality preference, (Yimin Liu paragraph 7, and claim 11).
However, Yimin Liu does not explicitly state a smart phone used by the user of the vehicle.	
Epperlein teaches a method wherein the air quality preference is received from the user of the vehicle via a smart phone used by the user of the vehicle (paragraph 101-102).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yimin Liu by including a microphone used by the user of the vehicle as taught by Epperlein.
One would be motivated to modify Yimin Liu in view of Epperlein for the reasons stated in Epperlein paragraph [0003] to provide natural-language user interaction in order to provide user data for journey prediction, and risk assessment.  In addition, providing a dialogue with the user, in natural language, provides and selects one or more suggestions relating to the one or more user intention(s) such that the risk(s) relating to the one or more user's intention(s) is reduced. 
Additionally, the claimed invention is merely a combination of well-known elements of vehicle control and navigation based upon user and server data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./            Examiner, Art Unit 3669   

/JESS WHITTINGTON/            Examiner, Art Unit 3669